




Exhibit 10.40
 
    
SECOND AMENDMENT TO SECURITY AGREEMENT
This Second Amendment to Security Agreement (this “Amendment”) is entered into
as of February 27, 2015 by and among WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and MAXWELL TECHNOLOGIES, INC. (“Debtor”).


RECITALS
Debtor and Bank are parties to that certain Security Agreement dated as of
December 5, 2011, as amended from time to time, including, but without
limitation, by that certain First Amendment to Security Agreement dated as of
November 19, 2014 (the “Agreement”). Debtor and Bank desire to amend the
Agreement in accordance with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.Schedule 5(b) attached to the Agreement hereby is replaced with Schedule 5(b)
attached hereto.
2.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Debtor of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.
3.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.
4.Debtor represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
5.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:
(a)this Amendment, duly executed by Debtor;
(b)a Sixth Amended and Restated Revolving Line of Credit Note dated as of even
date herewith, duly executed by Debtor;
(c)an Eighth Amendment to Credit Agreement dated as of even date herewith, duly
executed by Debtor; and
(d)all reasonable fees and expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts.
6.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.
7.

[Balance of Page Intentionally Left Blank]














-1-




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
MAXWELL TECHNOLOGIES, INC.






By: /s/ Kevin S. Royal
Name: Kevin S. Royal
Title: CFO
WELLS FARGO BANK,
NATIONAL ASSOCIATION




By: /s/ Dennis Kim
Name: Dennis Kim
Title: Vice President













































[Signature Page to Second Amendment to Security Agreement]




--------------------------------------------------------------------------------




Security Agreement between Wells Fargo Bank, National Association and Maxwell
Technologies, Inc.


Schedule:                5(b)
Schedule Description:            Places of Business and Collateral Locations


Third Party Owned Locations


Places of Business
 
Global Headquarters
3888 Calle Fortunada
San Diego, CA 92123
N.A. Manufacturing Center
9244 Balboa Avenue
San Diego, CA 92123
Research and Development Center
3912 Calle Fortunada, Suite B
San Diego, CA 92123
Manufacturing Location
8644 West Ludlow Drive, Building C
Peoria, Arizona 85381
Maxwell Technologies SA
Route de Montena 65
CH-1728 Rossens
Switzerland
Maxwell Technologies GmbH
Loepoldstrasse 244
80807 Muchen
Deutschland - Germany
Shanghai Representative Office
Unit B 12th Floor, Huarun Times Square
500 Zhangyang Road, Pudong New Area
Shanghai 200122, P.R. China
Maxwell Technologies Shanghai Trading Co., Ltd.
Unit A2,C 12th Floor, Huarun Times Square
500 Zhangyang Road, Pudong New Area,
Shanghai 200122, P.R. China
Maxwell Technologies Shenzhen Trading Co., Ltd.
First Flag Digital Technology Park
9th Floor of Block C
Xialilang, Nanwan, Longgang District, Shenzhen, Guangdong Province
Maxwell Technologies Korea Co., Ltd.
Rm. 1524, D-cube City Office Tower
15F #662, Gyeongin-Ro, Guro-Gu
Seoul Korea. 152-706







--------------------------------------------------------------------------------




Other Collateral Locations
 
Tianjin Expeditors Warehouse
“K”LINE ZHENHUA LOGISTICS (TIANJIN) CO., LTD.
Haibin 3 ROAD 92#
Tianjin Port Free Trade Zone, China
Budapest Expeditors Warehouse
Expeditors International BUD
Europolis Park, Lorinci ut 61b
Vecses H-2220, Hungary
Beringe Schenker Warehouse
DB Schenker Logistics Netherlands
Schoorgras 1, 5986 PK
Beringe, The Netherlands
UPS SCS (Asis) Limited (Third Party Logistics)
Rm 6023-6027W, Center B, Berth 3,
Kwai Chung Container Port,
Kwai Chung, N.T., Hong Kong
UPS SCS (China) Limited Shenzhen Futian Branch
(Third Party Logistics)
Fenghuang DaoKou,
JinHua Road,
Futian Free Trade Zone, Shenzhen 518038
Belton Precision Products (S.Z.) Co. Ltd.
(Contract Manufacturer)
No. 663, Bulong Road, Bantian
Longgang District
Shjenzhen, China
CEVA Logistics (Warehouse)
7385 Mission Gorge Road, #B
San Diego, CA 92120
USA
Tianjin Lishen Factory (Contract Manufacturer)
No 13 Haitai Development Fourth Rd
Huayuan Park
Tianjin, 300384, China
Yeong Long Technologies Co LTD
(Contract Manufacturer)
114 Jifeng Rd, Wufeng Shiang
Taichaung, Taiwan 413
TW JSI WHs (Warehouse)
3F-5, No. 5, Hang Siang Rd., Da Yuan,
Tao Yuan, 337-58 Taiwan
(Farglory Free Trade Zone)
redIT (Computer Storage Facility)
12270 World Trade Drive, Suite 100
San Diego, CA 92128
Data Center Offices
3010 Waterview Pkwy
Richardson, TX 75081







